Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, of US Patent No 11,164,360.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 


Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 
2
3
4
5
6
7
8
9
11,164,360
Claim(s) 
1
2
3
4
5
6
 7
8 


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
11,164,360
Claim(s) 9
10
11
12
13
14
15
16 
17 


Instant Invention
Claim(s) 19
20
21






11,164,360
Claim(s) 18
19
20




 
 


As per claim 2 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 11,164,360.  For example, each claim has similar elements such as a “coarse depth cache”, a “per pixel depth cache”, “intermediate depth data” and steps that perform a coarse depth test, a final depth test, and an updating process.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  
One difference between the instant application and claim 1 of US Patent 11,164,360 is that the instant application claim 2 includes “logic circuitry” while claim 1 of US Patent 11,164,360 makes reference to a “processor”.  However, it is noted that this difference is an obvious variation because a processor is a form of logic circuitry as known by one of ordinary skill in the art.  Thus, instant application claim 2 is an obvious variation of the claimed invention that is recited in claim 1 of US Patent 11,164,360.



Claims 2-4, 9-11, and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 9-10, and 16-17, of US Patent No 10,424,107.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 
2
3
4
5
6
7
8
9
10,424,107
Claim(s) 
1 or 2
1
2



 
9 or 10


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17

10,424,107
Claim(s) 9
10



16 or 17
16
17
 


As per claim 2 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 10,424,107.  For example, each claim has similar elements such as a coarse depth cache, a per pixel depth cache, intermediate depth data and steps that perform a coarse depth test, a final depth test, and an updating process.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  
One difference between the instant application and claim 1 of US Patent 10,424,107 is that the instant application claim 2 includes “logic circuitry” while claim 1 of US Patent 10,424,107 makes reference to a “processor”.  However, it is noted that this difference is an obvious variation because a processor is a form of logic circuitry as known by one of ordinary skill in the art.  Thus, instant application claim 2 is an obvious variation of the claimed invention that is recited in claim 1 of US Patent 10,424,107.
Another difference between the instant application and claim 1 of US Patent 10,424,107 is that the instant application claim 2 includes: “wherein the final depth test is to receive the intermediate depth data after performance of pixel shading on the intermediate depth data”.  However, it is noted that claim 2 of US Patent 10,424,107 teaches this claimed feature.  Thus, the claimed invention in the instant application is an obvious variation of the claimed invention that is recited in claims 1-2 of US Patent 11,164,360.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer-readable medium includes embodiments to be a signal or carrier wave.  
	This interpretation of the claimed medium being a signal is based upon the description given in the specification.  The originally filed specification on page 118 states in paragraph [00288] that the claimed computer-readable medium can include signal or carrier wave embodiments, e.g. paragraph [00288] on page 118 recites: “Additionally, such computer-readable media may be downloaded as a computer program product, wherein the program may be transferred from a remote computer (e.g., a server) to a requesting computer (e.g., a client) by way of data signals provided in a carrier wave or other propagation medium via a communication link (e.g., a bus, a modem, or a network connection)” (emphasis has been added).
	Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. One useful and possibly helpful description of the claimed computer-readable medium is to indicate in the claim that it is a "non-transitory" type of computer readable medium.

Related Prior Art
Claims 2-21 have no prior art rejection.  Below is a listing of some prior art references related to the claimed invention:
	Farrell et al. (Pub No. US 2015/0178982 A1): Figure 1 shows a coarse depth test at module 144 that uses depth caches 146 (a coarse depth cache) and shows a final depth test at module 150 that uses depth caches 146 (a per pixel depth cache).  Farrell also teaches the use of intermediate depth data being used with the intermediate Z unit 148.  While Farrell teaches of these features, Farrell does not show that the final depth test is to receive the intermediate depth data after performance of pixel shading on the intermediate depth data.
	Voorhies et al. (US Patent 7023437): Figure 13 shows a depth testing process that includes both a coarse depth test and a final depth test.  Voorhies in col 36, lines 14-15 discloses the use of a coarse depth cache.  However, this reference does not teach the use of a per pixel depth cache.  Further, this reference does not show that the final depth test is to receive the intermediate depth data after performance of pixel shading on the intermediate depth data.  
	Hakura et al. (US Pub No. 2014/0118347):  Figure 6B shows a coarse depth test (Z-Cull 620) and final depth test (Late-Z 670) with associated buffers 625 and 680 for storing depth data.  In addition, Hakura shows that intermediate depth data is used at the “Early-Z” module 640.  Hakura shows that the final depth test (Late-Z 670) is performed after pixel shading (e.g. where Hakura in figure 6B shows pixel shading being performed at module 390).  It is noted however that Hakura in figure 6B does not show that the final depth test (Late-Z 670) is receiving intermediate depth data (as is recited at the end of independent claim 2 in the instant invention).
	Liao et al. (US Pub No. 2002/0196252 A1): Liao shows examples of multiple depth testing stages.  For example, Liao in figure 3 shows a process for a coarse depth test while Liao figure 4 shows a process that includes a coarse depth test (labeled “Coarse-Z Test”) and a final depth test (labeled “Z-Test” and “Points Visible?”).  Liao in the right most example in figure 7 shows an example of the coarse depth test being ambiguous (also in paragraph [0046]-[0047] of Liao).  While Liao teaches of these features, Liao in figure 4 does not show that the final depth test is receiving intermediate depth data after performance of pixel shading (as is recited at the end of independent claim 2 in the instant invention).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699